Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated December 29, 1975, which affirmed an order of the State Division of Human Rights, dated May 2, 1975, which found, inter alia, that the petitioner had discriminated against the complainants on the basis of their sex with respect to the terms, conditions and privileges of employment. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The disallowance of pregnancy-related disabilities violated section 296 (subd 1, par [a]) of the Human Rights Law (Executive Law, art 15) (see Brooklyn Union Gas Co. v New York State Human Rights Appeal Bd., 41 NY2d 84). We have considered the petitioner’s other arguments and have found them to be without merit. Hopkins, J. P., Cohalan, Margett and Hawkins, JJ., concur.